DETAILED ACTION
	This is the first office action on the merits for application 14/833,709, which is a continuation of 13/551,003, filed 7/17/2012 and which, in turn, claims priority to provisional application 61/508,891, filed 7/18/2011, after the request for continued examination filed 1/3/2022.
Claims 1-20 are pending in the application, and are considered herein.
In light of the claim amendments filed 1/3/2022, the prior art rejections are withdrawn, and new grounds of rejection are presented.
In light of the claim amendments filed 1/3/2022, the double patenting rejections are modified only as necessitated by amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered.
 
Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, even though these references are not currently applied in a rejection. 
Nath (U.S. Patent 5,280,133)
	Boensch, et a. (U.S. Patent Application Publication 2008/0248681 A1)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 10-11, 14-16, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10-13, 17-18, and 20 of U.S. Patent No. 9,118,273 B2, in view of Quiter (WO2009/135691 A1, with reference to patent family document U.S. Patent Application Publication 2011/0108085 A1). 
Claims 1 and 11 of 9,118,273 recites that at least one of the mounting points of the plurality of mounting points would resiliently float with respect to the PV module in response to applied forces, and Claims 1 and 10 of the instant application teach that the plurality of mounting points allow the PV module to flex without subjecting the power conversion module to stress from the PV module. Therefore, because Claims 1 and 11 of 9,118,273 recite that at least one of the mounting points would be structurally capable of the kind of flexible retention of the power conversion module recited in Claims 1 and 10 of the instant application, it would have been obvious to ensure that all of the mounting points of the device of Claims 1 and 10 of 9,118,273 would be capable of such behavior.
Further, instant Claims 1 and 10 recite that the “mounting points” at which the power conversion module and PV module are connected are “mounting pads that adhere to a face of a PV module and slidingly engage a plurality of protuberances a power conversion module such that the plurality of protuberances extend vertically through the plurality of distributed mounting pads.” This is not taught by the claims of 9,118,273. To solve the same problem of providing PV modules with attached power conversion devices, Quiter teaches a mounting assembly for flexibly mounting a power conversion module (i.e. a junction box 10) to a photovoltaic module 4 (Figs. 1-4, paragraphs [0097]-[0110]).
The mounting assembly comprises a plurality of distributed mounting pads 42 that adhere to a face of a PV module (via adhesive sheet 32, paragraph [0104], which is taught to adhere all components of the junction box, including the mounting pads 42, to the surface of the solar cell 4) and slidingly engage a plurality of protuberances 18 of the power conversion module 4 (Figs. 1-2 and 4, paragraph [0105]).
These mounting pads 42 are taught to slide over (i.e. be pushed over) the protuberances 18, after the protuberances are bent over the contact elements 18 (paragraph [0105]).
This disclosure further teaches the limitations of Claim 1, wherein the plurality of protuberances 18 extend vertically through (i.e. vertically through at least a portion of) the plurality of distributed 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have formed each of the mounting points of claims 1-4, 10-13, 17-18, and 20 of U.S. Patent No. 9,118,273 B2 from “mounting pads that adhere to a face of a PV module and slidingly engage a plurality of protuberances a power conversion module such that the plurality of protuberances extend vertically through the plurality of distributed mounting pads,” per the teachings of Quiter, because Quiter teaches that this is a conventional and successful form of mounting a power conversion module to a PV module.
Forming each of the mounting points of claims 1-4, 10-13, 17-18, and 20 of U.S. Patent No. 9,118,273 B2 from “mounting pads that adhere to a face of a PV module and slidingly engage a plurality of protuberances a power conversion module such that the plurality of protuberances extend vertically through the plurality of distributed mounting pads,” teaches the remaining limitations of instant Claims 1-2, 4-5, 7, 10-11, 14-16, 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5, 8, 10-14, 18, and 20 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Quiter (WO2009/135691 A1, with reference to patent family document U.S. Patent Application Publication 2011/0108085 A1).
In reference to Claim 1, Quiter teaches a mounting assembly for flexibly mounting a power conversion module (i.e. a junction box 10) to a photovoltaic module 4 (Figs. 1-4, paragraphs [0097]-[0110]).
The mounting assembly comprises a plurality of distributed mounting pads 42 that adhere to a face of a PV module (via adhesive sheet 32, paragraph [0104], which is taught to adhere all components of the junction box, including the mounting pads 42, to the surface of the solar cell 4) and slidingly engage a plurality of protuberances 18 of the power conversion module 4 (Figs. 1-2 and 4, paragraph [0105]).
These mounting pads 42 are taught to slide over (i.e. be pushed over) the protuberances 18, after the protuberances are bent over the contact elements 18 (paragraph [0105]).
This disclosure further teaches the limitations of Claim 1, wherein the plurality of protuberances 18 extend vertically through (i.e. vertically through at least a portion of) the plurality of distributed mounting pads 42 to mechanically couple the power conversion module/junction box 10 to the PV module 4 (Fig. 4, paragraph [0105]).
This apparatus “flexibly” mounts the power conversion module 10 to the PV module 4 (Fig. 4), because it is taught to mount the power conversion module/junction box 10 to the PV module via an adhesive 32 (paragraph [0104]). Paragraph [0030] of the instant specification teaches that the mounting assembly of the instant invention is mounted to the PV module of the invention via an adhesive (paragraph [0030]). Therefore, it is the Examiner’s position that the module of Quiter also flexibly mounts the power conversion module to the PV module. 
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and slidingly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim.
It is the Examiner’s position that, because Quiter teaches all of the positively-recited structure of Claim 1 (i.e. a mounting assembly with a plurality of distributed mounting pads that slidingly retain the protuberances of the power conversion module, wherein the plurality of protuberances extend vertically 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claims 10 and 20, Quiter teaches a system for flexibly mounting a power conversion module (i.e. a junction box 10) to a photovoltaic module 4 (Figs. 1-4, paragraphs [0097]-[0110]).
The system comprises a PV module 4 (Figs. 1-4, paragraph [0097]).
The mounting assembly comprises a plurality of distributed mounting pads 42 that adhere to a face of a PV module (via adhesive sheet 32, paragraph [0104], which is taught to adhere all components of the junction box, including the mounting pads 42, to the surface of the solar cell 4) and slidingly engage a plurality of protuberances 18 of the power conversion module 4 (Figs. 1-2 and 4, paragraph [0105]).
These mounting pads 42 are taught to slide over (i.e. be pushed over) the protuberances 18, after the protuberances are bent over the contact elements 18 (paragraph [0105]).
This disclosure further teaches the limitations of Claim 1, wherein the plurality of protuberances 18 extend vertically through (i.e. vertically through at least a portion of) the plurality of distributed mounting pads 42 to mechanically couple the power conversion module/junction box 10 to the PV module 4 (Fig. 4, paragraph [0105]).
This apparatus “flexibly” mounts the power conversion module 10 to the PV module 4 (Fig. 4), because it is taught to mount the power conversion module/junction box 10 to the PV module via an adhesive 32 (paragraph [0104]). Paragraph [0030] of the instant specification teaches that the mounting 
This disclosure further teaches the limitations of Claim 20, wherein the system further comprises the power conversion module 10 (Figs. 1-4).
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and slidingly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim.
It is the Examiner’s position that, because Quiter teaches all of the positively-recited structure of Claim 10 (i.e. a mounting assembly with a plurality of distributed mounting pads that slidingly retain the protuberances of the power conversion module, wherein the plurality of protuberances extend vertically through the plurality of distributed mounting pads), the mounting assembly of Quiter is structurally capable of performing the intended use recited in Claim 10.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claims 2 and 11, the assembly of Quiter further comprises an electrical connector 8 that couples to a plug 22 of the power conversion module/junction box 10 (Figs. 1-4, paragraph [0099]). 
It is the Examiner’s position that, because Quiter teaches that the housing of the junction box is rigid (paragraph [0030]), this disclosure teaches that the electrical connector 8 (which is fixed within the housing, as shown in Fig. 4, and which is electrically connected to the PV module terminals 6), provides “a rigid mounting point adapted for electrically coupling the power conversion module to the PV module.”
It is noted that the limitations “adapted for electrically coupling the power conversion module to the PV module” are considered intended use limitations of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus.
In reference to Claims 3 and 12, Quiter teaches that the plurality of distributed mounting pads comprises only two mounting pads 42 (Fig. 1).
In reference to Claims 4 and 13, Quiter teaches that each mounting pad 42 of the plurality of mounting pads is adapted to flexibly retain (i.e. slide over) a protuberance 18 of the plurality of protuberances extending from the power conversion module.
The limitations “each mounting pad of the plurality of distributed mounting pads is adapted to flexibly retain a protuberance of the plurality of protuberances extending from the power conversion module” are intended use limitations.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claims 5 and 14, Quiter teaches that each mounting pad 42 of the plurality of distributed mounting pads defines a groove that retains a corresponding protuberance 18 of the plurality of protuberances (Figs. 1-2, paragraph [0105]).
Fig. 4 teaches that a first gap 38 exists between each protuberance 18 of the plurality of protuberances and the PV module 4 when the PV module is unflexed (paragraph [0104]).
In reference to Claims 8 and 18, Quiter teaches that the power conversion module 10 is a DC junction box (paragraph [0097]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 7, 10-13, 17, and 20 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Morris, et al. (U.S. Patent Application Publication 2014/0168927 A1).
In reference to Claim 1, Morris teaches a mounting assembly for flexibly mounting a power conversion module (i.e. a micro-inverter 720) to a photovoltaic module 700 (Figs. 7-9, paragraphs [0054]-[0057]).
The mounting assembly comprises a plurality of distributed mounting pads, corresponding to clamps 725 and 723 (paragraph [0055]).
Morris teaches that these mounting pads 723/725 are attached to a face of the PV module (Figs. 7-9); however, he does not teach that the plurality of distributed mounting pads 725 and 723 are necessarily adhered to a face of the PV module.
Morris further teaches that the clamps of his invention may be suitably bonded to the solar panel via adhesives (paragraph [0029]).

Adhering each of the mounting pads/clamps 725/723 to the solar panel 700 via an adhesive teaches the limitations of Claim 1, wherein the plurality of distributed mounting pads 725/723 are adhered to a face of a PV module.
Fig. 7 of Morris further teaches that the plurality of distributed mounting pads 725/723 slidingly engage a plurality of protuberances 742 of a power conversion module 720 (paragraph [0055]), because the protuberances 742 are taught to be screws (paragraph [0050]). Therefore, the screws “slide” through the distributed mounting pads 725/723.
This disclosure further teaches the limitations of Claim 1, wherein the plurality of protuberances 724 extend vertically through the plurality of distributed mounting pads 725/723 to mechanically couple the power conversion module/micro-inverter 720 to the PV module 700 (Figs. 7-9).
This apparatus “flexibly” mounts the power conversion module/micro-inverter 720 to the PV module 700 (Fig. 7), because the system is taught to comprise means to manage the compressive forces of the mounting pads/clamps 725/725 on the solar panel, including regions of the clamps 725/723 that fail, prior to reaching tolerances of the PV module (paragraph [0055]). 
This apparatus further “flexibly” mounts the power conversion module/micro-inverter 720 to the PV module 700 (Fig. 7), because it is taught to mount the power conversion module/micro-inverter 720 to the PV module via an adhesive, as described above. Paragraph [0030] of the instant specification teaches that the mounting assembly of the instant invention is mounted to the PV module of the invention via an adhesive (paragraph [0030]). Therefore, it is the Examiner’s position that the module of Morris also flexibly mounts the power conversion module to the PV module. 
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and slidingly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to 
It is the Examiner’s position that, because Morris teaches all of the positively-recited structure of Claim 1 (i.e. a mounting assembly with a plurality of distributed mounting pads that slidingly retain the protuberances of the power conversion module, wherein the plurality of protuberances extend vertically through the plurality of distributed mounting pads), the mounting assembly of Morris is structurally capable of performing the intended use recited in Claim 1.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claims 10 and 20, Morris teaches a system for flexibly mounting a power conversion module (i.e. a micro-inverter 720) to a photovoltaic module 700 (Figs. 7-9, paragraphs [0054]-[0057]).
The system comprises a PV module 700 (Fig. 7, paragraph [0055]). 
The system comprises a plurality of distributed mounting pads, corresponding to clamps 725 and 723 (paragraph [0055]).
Morris teaches that these mounting pads 723/725 are attached to a face of the PV module (Figs. 7-9); however, he does not teach that the plurality of distributed mounting pads 725 and 723 are necessarily adhered to a face of the PV module.
Morris further teaches that the clamps of his invention may be suitably bonded to the solar panel via adhesives (paragraph [0029]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have adhered each of the mounting pads/clamps 725/723 to the solar panel 700 via an adhesive, because Morris teaches that this is a suitable method for bonding the mounting pads/clamps of his invention to solar panels. 
Adhering each of the mounting pads/clamps 725/723 to the solar panel 700 via an adhesive teaches the limitations of Claim 10, wherein the plurality of distributed mounting pads 725/723 are adhered to a face of a PV module.

This disclosure further teaches the limitations of Claim 10, wherein the plurality of protuberances 724 extend vertically through the plurality of distributed mounting pads 725/723 to mechanically couple the power conversion module/micro-inverter 720 to the PV module 700 (Figs. 7-9).
This apparatus “flexibly” mounts the power conversion module/micro-inverter 720 to the PV module 700 (Fig. 7), because the system is taught to comprise means to manage the compressive forces of the mounting pads/clamps 725/725 on the solar panel, including regions of the clamps 725/723 that fail, prior to reaching tolerances of the PV module (paragraph [0055]). 
This apparatus further “flexibly” mounts the power conversion module/micro-inverter 720 to the PV module 700 (Fig. 7), because it is taught to mount the power conversion module/micro-inverter 720 to the PV module via an adhesive, as described above. Paragraph [0030] of the instant specification teaches that the mounting assembly of the instant invention is mounted to the PV module of the invention via an adhesive (paragraph [0030]). Therefore, it is the Examiner’s position that the module of Morris also flexibly mounts the power conversion module to the PV module. 
It is the Examiner’s position that “for flexibly mounting a power conversion module to a photovoltaic module” and “that adhere to a face of the PV module and slidingly retain a plurality of protuberances of the power conversion module to mechanically couple the power conversion module to the PV module such that the PV module is able to flex without subjecting the power conversion module to stress from flexure of the PV module” are all intended use limitations of the claim.
It is the Examiner’s position that, because Morris teaches all of the positively-recited structure of Claim 10 (i.e. a mounting assembly with a plurality of distributed mounting pads that slidingly retain the protuberances of the power conversion module, wherein the plurality of protuberances extend vertically through the plurality of distributed mounting pads), the mounting assembly of Morris is structurally capable of performing the intended use recited in Claim 10.

This disclosure further teaches the limitations of Claim 20, wherein the system further comprises the power conversion module/micro-inverter 720 (Fig. 7, paragraph [0055]).
In reference to Claims 2 and 11, the assembly of Morris further comprises an electrical connector/cable that couples to a plug of the power conversion module/micro-inverter 720 (Figs. 7-9, paragraph [0055]). 
It is the Examiner’s position that, because Morris teaches that the cable is secured by the clamps/mounting pads (paragraph [0056]), this disclosure teaches that the electrical connector/cable provides “a rigid mounting point adapted for electrically coupling the power conversion module to the PV module.”
It is noted that the limitations “adapted for electrically coupling the power conversion module to the PV module” are considered intended use limitations of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus.
In reference to Claims 3 and 12, Morris teaches that the plurality of distributed mounting pads comprises only two mounting pads 725/723 (Fig. 7).
In reference to Claims 4 and 13, Morris teaches that each mounting pad 725/723 of the plurality of mounting pads is adapted to flexibly retain (i.e. removably retain) a protuberance 742 of the plurality of protuberances extending from the power conversion module.
The limitations “each mounting pad of the plurality of distributed mounting pads is adapted to flexibly retain a protuberance of the plurality of protuberances extending from the power conversion module” are intended use limitations.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claims 7 and 17, Morris teaches that the power conversion module 720 is a DC-AC converter (i.e. inverter) (paragraph [0055]).

Claims 6 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris, et al. (U.S. Patent Application Publication 2014/0168927 A1), as applied to Claims 1 and 10, and further in view of Ikishima, et al. (U.S. Patent Application Publication 2006/0019069 A1).
In reference to Claims 6 and 15-16, Morris does not teach that each mounting pad of the plurality of distributed mounting pads has a lattice structure and a plurality of adhesive wells for adhering the pad to the face of the PV module.
Morris is silent regarding the structure of the adhesive adhering items 725/723 to the surface of the photovoltaic module.
To solve the same problem of providing an adhesive structure, Ikishima teaches a pressure sensitive adhesive tape structure with a lattice shaped adhesive surface (Figs. 1A-B, paragraphs [0058]-[0059]). Ikishima further teaches that the patterned tapes of his invention provide the benefits of allowing air escape easily from the patterned surfaces, while maintaining the tape’s integrity at high temperatures (paragraph [0008]).
Therefore, absent a showing of persuasive secondary considerations, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in using the pressure sensitive adhesive tape of Ikishima to adhere the distributed mounting pads 725/723 to the photovoltaic module of Morris, because Ikishima teaches that the patterned tapes of his invention provide the benefits of allowing air escape easily from the patterned surfaces, while maintaining the tape’s integrity at high temperatures (paragraph [0008]).
Using the pressure sensitive adhesive tape of Ikishima to adhere the distributed mounting pads 725/723 to the surface of the photovoltaic module of Morris teaches the limitations of Claims 6 and 15, wherein each of the distributed mounting pads has a lattice structure (corresponding to the lattice structure of the tape of Figs. 1A-B of Ikishima) and a plurality of adhesive wells (i.e. concave regions of the adhesive, as shown in Fig. 1B of Ikishima) for adhering the pad to the face of the PV module.
Using the pressure sensitive adhesive tape of Ikishima to adhere the distributed mounting pads 725/723 to the surface of the photovoltaic module of Morris teaches the limitations of Claim 16, wherein, for each adhesive well of the plurality of adhesive wells, a wall of the adhesive well defines an aperture for allowing excessive adhesive to escape. Specifically, Figs. 1A-B of Ikishima teach that the lattice of the tapes define wells within the tape surface. These wells each have an aperture (i.e. the top, open surface of each) that is structurally capable of allowing material, including adhesive material, to escape from the top surface of the well.
The limitation “for allowing excessive adhesive to escape” is an intended use limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
Claims 8-9 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Morris, et al. (U.S. Patent Application Publication 2014/0168927 A1), as applied to Claims 1 and 10, and further in view of Fornage, et al. (U.S. Patent Application Publication 2010/0263704 A1).
In reference to Claims 8-9 and 18-19, Morris teaches that the power conversion module 720 is an inverter, i.e. a DC-AC converter (paragraph [0055]).
Therefore, Morris does not teach that the power conversion module is a DC junction box or a DC-DC converter. 
To solve the same problem of providing a photovoltaic module with an inverter structure adhered to a surface, Fornage teaches a structure (Fig. 3, paragraphs [0028]-[0033]) in which an inverter 102 is mounted to a PV module surface.
Fornage further teaches that the power conversion module 102 if his invention may also suitably be selected to be a DC junction box or a DC-DC converter (paragraph [0021]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the power conversion module (inverter) of Morris to be a DC junction box or a DC-DC converter, instead of an inverter, because Fornage teaches that a power conversion module adhered to a surface of the PV module may be an inverter (as in Morris), a DC junction box or a DC-DC converter (paragraph [0021]).
Replacing the inverter 720 of Morris with a DC junction box teaches the limitations of Claims 8 and 18.
Replacing the inverter 720 of Morris with a DC-DC converter teaches the limitations of Claims 9 and 19.

Claims 7, 9, 17, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quiter (WO2009/135691 A1, with reference to patent family document U.S. Patent Application Publication 2011/0108085 A1), as applied to Claims 1 and 10, and further in view of Fornage, et al. (U.S. Patent Application Publication 2010/0263704 A1).
In reference to Claims 7, 9, 17, and 19, Quiter teaches that the power conversion module 10 is a DC junction box (paragraph [0097])
Therefore, Quiter does not teach that the power conversion module is a DC-AC converter or a DC-DC converter. 
To solve the same problem of providing a photovoltaic module with an inverter structure adhered to a surface, Fornage teaches a structure (Fig. 3, paragraphs [0028]-[0033]) in which an inverter 102 is mounted to a PV module surface.
Fornage further teaches that the power conversion module 102 if his invention may also suitably be selected to be a DC junction box or a DC-DC converter (paragraph [0021]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to have modified the power conversion module (DC junction box) of Quiter to be a DC-AC converter or a DC-DC converter, instead of a DC junction box, , because Fornage teaches that a power conversion module adhered to a surface of the PV module may be an inverter, a DC junction box (as in Quiter) or a DC-DC converter (paragraph [0021]).
Replacing the DC junction box 10 of Quiter with a DC-AC converter teaches the limitations of Claims 7 and 17.
Replacing the DC junction box 10 of Quiter with a DC-DC converter teaches the limitations of Claims 9 and 19.


Response to Arguments
Applicant’s arguments with respect to the double patenting rejections and prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SADIE WHITE/             Primary Examiner, Art Unit 1721